Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 07/27/2020 is made of a record.  The submission is in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US Patent 9123111); and further in view of Zhang et al (US Patent 9710926).
With regard to claim 1, Fan et al disclosed generating a set of reference images for a first set of products (refer to col. 1, lines 37-39);
based on the set of reference images, identifying a subset of products within an image stream (refer to col. 1, lines 48-52);
based on the subset of products, determining a second set of products within the image stream (refer to col. 1, lines 52-55);

based on the subset of products and the second set of products, identifying a set of product gaps (refer to col. 1, lines 60-65); and
generating a product detection model based on the set of reference images, the subset of products, the second set of products, and the product gaps (refer to col. 1, lines 60-col. 2, lines 8).  Fan et al reference does not expressly call for determining if a user initiated a next image indication. However, at the same field of endeavor, Zhang et al discloses this feature (refer to col. 3, lines 32-38). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching to Zhang et al image data processing system into Fan et al system. The suggestion/motivation for doing so would have been to provide user interface into image capturing device (refer to col. 3, lines 32-38 of Zhang et al). Therefore, it would have been obvious to combine Zhang et al with Fan et al to obtain the invention as specified in claim 1. 
	With regard to claim 2, Fan et al disclosed wherein generating the set of reference
images further comprises: detecting an identifier for each product of the first set of products;
based on detecting the identifier, capturing one or more images of each product; and associating each image with the identifier for a product depicted within the image (refer to Fig. 3).
	With regard to claim 3, Fan et al disclosed wherein determining the second set of
products further comprises: identifying a set of expected products associated with one or more products of the subset of products; and determining a subset of expected products within the image stream, the subset of expected products being the second set of products (refer to col. 2, lines 52-62).
	With regard to claim 4, Fan et al disclosed wherein identifying the set of product
gaps further comprises: generating a set of bounding boxes around the subset of products and the second set of products; detecting one or more unbounded areas within a field of view of the image stream; extracting a set of candidate gaps from the one or more unbounded areas; and
excluding a subset of candidate gaps (refer to col. 4, lines 5-9).
	With regard to claim 5, Fan et al disclosed generating a set of bounding boxes for the subset of products and the second set of products; identifying one or more regions outside of the set of bounding boxes; and generating an area of interest within a field of view of the image stream including the set of bounding boxes and excluding at least a portion of the one or more regions (refer to col. 4, lines 41-47).
	With regard to claim 6, Fan et al failed to disclosed capturing, at the first image capture device, a first image of products within a field of view of the first image capture device; capturing, at the second image capture device, a second image of products within a field of view of the second image capture device; detecting, using the first product detection model, a third set of products within the field of view of the first image capture device; detecting, using the second product detection model, a fourth set of products within the field of view of the second image capture device; and determining, based on the first set of products, one or more products missing from one or more of the third set of products and the fourth set of products (refer to col. 6, lines 55-col. 7, lines 5).
	With regard to claims 8-13, 15-19 are similarly analyzed and rejected the same as claims 1-6. 



Allowable Subject Matter
3.	Claims 7, 14, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Other Prior Art Cited
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (8063517), (7726875), (7629985), (7521923) and (6863517).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452 and Fax number is (571) 273-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
08/13/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669